 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDStayPlastics,Inc. and Philip W. Haeck.Case 19-DECISIONCA-7130November 5, 1974DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERSFANNING ANDPENELLOOn September 5, 1974, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions limited to the Administrative Law Judge'sfailure to provide for reinstatement of the discrimina-tees in his recommended Order. The Respondentfiled no exceptions or cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the limited exceptions andhas decided to affirm the rulings, findings, and con-clusions of the Administrative Law Judge and toadopt his recommended Order, as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondent, StayPlastics, Inc.,Bellevue,Washington, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modi-fied below:1.Substitute the following for paragraph 2(a)."(a)Offer Philip Haeck and Steven Boom imme-diate reinstatement to their former positions or, ifthose jobs no longer exist, to substantially equivalentpositions, without loss of seniority or other rights orprivileges, discharging if necessary any replacementsfor these employees and make them whole for anyloss of earnings they may have suffered by reason ofRespondent's unlawful conduct, in accordance withthe provisions of the section of the AdministrativeLaw Judge's Decision entitled `The Remedy.'"iThe Administrative Law Judge, by apparent inadvertence, neglected toinclude in his recommended Order a provision requiring Respondent toreinstate two employees who, he found had been discriminatorily dis-chargedWe shall correct the recommended Order to include such reinstate-ment provisionSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This casewas heard before me in Seattle, Washington on August 15,1974. The complaint, which issued on July 19, 1974, pur-suant to a charge filed on June 5, 1974, alleges that in May1974, Respondent, by its president, Nicholas F. Stay, inter-rogated employees concerning their reasons for supportingthe Union and threatened employees with termination forcontinued support of the Union in violation of Section8(a)(1) of the Act, and on May 5, terminated employeesPhilip Haeck and Steven Boom because of their activitieson behalf of the Union, in violation of Section 8(a)(3) and(1) of the Act. Respondent filed an answer denying all alle-gations in the complaint. All parties were afforded full op-portunity to appear, to introduce evidence, to examine andcross-examine witnesses, to argue orally and to file briefs.Both parties waived the filing of briefs.Upon the entire record' in the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent, a family owned corporation, is engaged inthe construction of industrial flooring at locations through-out the United States. Its office is located in Bellevue,Washington. The Stay family also has a Canadian opera-tion.While the Canadian operation has a business locationin Canada, the members of the Stay family living in Wash-ington and employees from the Washington operation per-form the Canadian work. Respondent's gross receipts forservices performed outside the State of Washington ex-ceeded $68,000 for the year 1973. I find, therefore, thatRespondent is an employer engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act.SiemonsMailing Service,122 NLRB 81.II.THE LABOR ORGANIZATION INVOLVEDCement Masons Local No. 528,Operative Plasterers'and Cement Masons' International Association of theUnited States and Canada,AFL-CIO,is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent's employees began talking about unioniza-tion in April 1974, while on a job in Montreal, Canada.Upon their return from Canada, Philip Haeck and anotheremployee contacted representatives of Cement Masons Lo-cal 528. The following day a number of the employees metat the home of Steven Boom and decided they would ap-iPage 26, line 13 of the official transcript is amended as follows Delete"8,300" and substitute therefor "83,000"214 NLRB No. 89 STAY PLASTICS, INCproach Respondent'spresident,Nicholas F. Stay, about"going union."Accordingly,within a couple of days Haeckand Boom contacted Stay at his home .2 Haeck, theemployees'spokesman,told Stay that the employees hadcontacted Local 528 and wanted to go union.According toHaeck and Boom,whom I credit,Stay immediately toldthem both thattheywere terminated,and then tried to talkthem out of becoming unionized.3A few days later,Erik Thixton,one of Respondent'spart-time employees,was at the Stay residence visiting oneof Nicholas Stay's sons.As hewas leaving,Respondent'spresident asked Thixton if he had been contacted "about,joining" the Union,and upon learning that he had,replied,"If you work for them,you won'twork for me." 4On or about the same day,employee Jeff Nichols walkedhome from school with one of Stay's sons Nicholas Staywas at home,and the first thing he said to Nichols, accord-ing to Nichols' credited and unrefuted testimony, was. . if I wanted to go Union,I can't work for him."The nature of Respondent's operations required that asubstantial portion of the work be performed on weekends.Thus, except for members of the Stay family, all employeesare employed on part-time basis. When an employee ishired and works for the Company,he is placed"on auto-matic standby,"and is called when the next job arises.On the basis of the foregoing,Iconclude and find thatthe General Counsel has established by a preponderance ofthe evidence that Haeck and Boom were terminated be-cause of their interest in and activities on behalf of Local528 in violation of Section 8(a)(3) and(1) of the Act; andthatRespondent unlawfully interrogated employees andthreatened them with termination if they continued to sup-port the Union,all in violation of Section 8(a)(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent as set forth in section III,above,occurring in connection with the operations of Re-spondent as described in section I, above,have a close,intimate and substantial relation to trade,traffic and com-merce among the several states, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving foundthatRespondenthas engaged in, and isengaging in, certain unfairlabor practices,Ishall recom-mendthatRespondent cease and desist therefrom, andtake certain affirmative action designed to effectuate thepolicies ofthe Act.It having been foundthat RespondentdiscriminatorilydischargedPhilip Haeckand Steven Boomon May 5, 1974,2Respondent's business is operated out of Stay's home3 t do not credit Stay's denial that he terminated the two employees Hisantagonism towards the unionization of his employees was prominentthroughout the hearing4 Based on the credited and undenied testimony of Thixton649I shall recommend that Respondent offer them immediateand full reinstatement to their former or substantiallyequivalent positions,without prejudice to seniority or anyother rights or privilegespreviously enjoyed byeach, dis-missing,if necessary,any employeehired since the date oftermination of each,having lessseniority.It is further rec-ommended that Respondent make Haeck and Boom wholefor anyloss ofpay each mayhave suffered by reason of thediscrimination against them.Saidloss of payshall be basedon the earnings each wouldnormallyhave earned from thedate of dischargeor layoffuntil offered reinstatement, lessthe net earnings of each during such period.Said backpayshall be computedon a quarterlybasis in the manner es-tablishedby theBoardinF.W.Woolworth Company,90NLRB 289 (1950).The intereston backpayshall be com-putedin the manner set forth inIsisPlumbing&HeatingCo., 138 NLRB 716 (1962).Since the evidence reveals Respondent's operations areconducted from the residenceof Nicholas F. Stay, and asall of Respodent's employeesare employedon a part-timebasis, and there appears to be a substantial turnover ofemployees, it is foundthat in order to effectivelydissipatethe unfairlabor practicesfound herein,Respondent be re-quired tomail signed notices to all employees who wereemployed at any time from May 5, 1974, to date.It is also recommended that Respondentbe ordered tomake available to the Board,upon request,all payroll andother recordsto facilitatecheckingthe amounts of earningsdue.In viewof thenature ofthe unfair laborpractices com-mitted,the commission of similarand otherunfair laborpractices reasonablymay be anticipated.On the basisof the foregoing findings of fact,and theentire record in thisproceeding, I make the following'CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Cement MasonsLocal No. 528,Operative Plasterers'and Cement Masons' International Association of theUnited States and Canada,AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.3By interrogating employees concerning their reasonsfor supporting the Union,and by threatening employeeswith termination for continued support of the Union, Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By discharging Philip Haeck and Steven Boom on orabout May5, 1974,because of their activities on behalf ofthe Union,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.5.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended: 650DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERSIt is recommendedthat StayPlastics,Inc., its officers,agents, successors and assigns,shall:1.Cease and desist from:(a)Discharging,laying off or otherwise discriminatingagainst employees for engaging in union or concerted pro-tected activities.(b) Interrogating employees concerning their reasons forsupporting the Union,or threatening employees with ter-mination for continued support of the Union.(c) In any like or related manner interfering with, re-straining or coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take thefollowing affirmative action:(a)Make whole Philip Haeck and Steven Boom, as setforth in "The Remedy" section above, for any loss of earn-ings suffered as a result of the discrimination against them.(b) Preserve,and upon request,make available to theBoard or its agents,for examination and copying all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records neces-sary to analyze and determine the amounts of backpay duethese employees under the terms of this Recommended Or-der.(c) Signcopies of the attached notice marked "Appen-dix" 6 and mail signed copies of said notice to the lastknown address of all employees employed by the Respon-dent at any time from May 5, 1974, to date.(d)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of receipt of this Order,what steps Respondent has taken to comply herewith5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes6In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe trial heldin Seattle,Washington, on August 15, 1974,inwhich we participated and had a chance to give evi-dence,resulted in a decision that we had committed certainunfair labor practices in violation of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended,and thisnotice is sent to you pursuant to that Decision.The National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, loin, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protection andTo refrain from any or all such activity.In recognition of these rights,we hereby notify ouremployees that:WE WILL NOT unlawfully interrogate employees con-cerning their reasons for supporting Cement MasonsLocal No. 528, Operative Plasterers' and Cement Ma-sons' International Association of the United Statesand Canada, AFL-CIO.WE WILL NOT threaten employees with terminationfor continued support of said Union.WE WILL NOT discharge, lay off, or in any other man-ner, discriminate against any of our employees be-cause of their activities in behalf of Cement MasonsLocal No. 528, Operative Plasterers' and Cement Ma-sons' International Association of the United Statesand Canada, AFL-CIO, or any labor organization, orbecause of other concerted activities protected by theAct.WE WILL NOTin any other manner interfere with,restrain, or coerce employees in the exercise of anyright guaranteed them by the Act.WE WILL offer to Philip Haeck and Steven Boomimmediate and full reinstatement to their former orsubstantially equivalent positions without prejudice totheir seniority or other privileges, and make themwhole for any loss of earnings and other benefits suf-fered because of the discrimination against them.STAY PLASTICS, INC.